*80The question arose, whether under rule 15 of this court, a motion properly made upon notice, should not be granted of course, where there was no opposition.
The court said they had the control of their own calendar; and of course, any motion which tended to interfere with their power in this respect, would be examined and disposed of on the merits.
They denied the motion on the ground, 1st. That this question should have been introduced and decided upon the motion made at the May term. Then was the proper time to have disposed of it,
2d. That to allow a motion of this kind, permitting a cause to be placed on the calendar as of the time the return should have been regularly filed, would be, to derange the whole calendar, because many of the returns made to the court are undoubtedly filed after the regular time prescribed by the statute and the rules, of the court. ,